[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTIONS FOR CONTEMPT AND MODIFICATION
The Court finds the plaintiff in contempt of the court's orders regarding child support. The Court finds there is an arrearage of $7,800.00 and orders that the plaintiff pay the arrearage within sixty days. For so long as he is obligated to pay support or other obligations concerning the minor child, the plaintiff shall file his income tax returns no later than August 15th of each year and forward a copy of the returns to the defendant simultaneously with the filing of the returns.
As to medical expenses and costs incurred during missed visitation, the Motion for Contempt is denied.
The Motion for Modification is denied.
The plaintiff is ordered to pay counsel fees on the contempt in the amount of $2,000.00 to Attorney Rutkin. This award of counsel fees shall be reduced by $827.50 or one half of the copying costs incurred in copying checks written by the plaintiff. The evidence reveals that the copying of all checks at great expense was not necessary under the circumstances.
By the Court, ELAINE GORDON, JUDGE